DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (6.656.171) in view of Egan, Jr. (4,051,853).
With respect to claim 1, Matsuda discloses a securing member, as shown in figure 1, comprising a first strip member 1, a second strip member 2, and a third strip member 3, a first bonding portion 11 of the second strip member 2 and the first strip member 1, and a second bonding portion 13 of the second strip member 2 and the third strip member 3. The first and third strip members 1 and 3 are folded, as shown in figure 1, and laminated, as disclosed in column 3, lines 54-58. The first strip member 1 has a 
Matsuda discloses all aspects of the claimed invention with the exception of the second substrate layer having elasticity, and a width of at least a portion thereof narrowing when a tensile load is applied in one direction. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second substrate layer of Matsuda with elasticity in order to achieve the predictable result of a disposal tab that can extend and retract to form a tight, secure hold on the article for disposal.
Egan discloses a substrate layer 48 for fastening an absorbent article, and teaches providing the substrate layer with elasticity and a width that narrows when a tensile load is applied in one direction, as shown in figure 5. Egan teaches that the narrowing of the substrate layer absorbs shock and reduces shear forces applied to the article, as described in column 4, lines 47-53. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
With respect to claim 2, modified Matsuda discloses all aspects of the claimed invention with the exception of the second substrate layer stretching 300% and a degree of reduction in width being 20-60%. Egan teaches an elastic substrate layer that stretches 300%, as disclosed in column 3, lines 32-35. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the second substrate layer of Matsuda to stretch 300%, as taught by Egan, to achieve the predictable result of a fastener tab having a high degree of elasticity in order to stretch to fit around an absorbent article being disposed of. It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the degree of reduction of the width of the second substrate layer to be in the range of 20-60% to achieve the predictable result of a substrate that narrows in width enough to produce the benefit of shock absorption but does not narrow too much and lose structural integrity.
With respect to claim 3, modified Matsuda discloses all aspects of the claimed invention with the exception of a load when the second substrate layer is stretched 200% being from 0.5-20 N/25 mm. While Egan discloses a load to stretch the substrate, Egan remains silent as to the load to stretch 200%, and also measures the load in lbs-force/in. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for a load when the second substrate layer of Matsuda is stretched 200% to be from 0.5-20 N/25 mm, in order to achieve the 
With respect to claim 4, modified Matsuda discloses all aspects of the claimed invention with the exception of a load when the second substrate layer is stretched 300% and then returned to 200% being from 0.1-10 N/25 mm. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for a load when the second substrate layer of Matsuda is stretched 300% and returned to 200% to be from 0.1-10 N/25 mm, in order to achieve the predictable result of a substrate that does not require the application of too much force to make it stretch, so that a person of average strength can easily pull and stretch the fastener tab, and the substrate retracts enough to create tension to hold the absorbent article in a tight package for disposal.
With respect to claim 8, the first strip member 1 of Matsuda is provided on the first substrate layer and a latching portion 14 can latch onto a member to be secured, as shown in figure 5 and disclosed in column 4, lines 6-10.
With respect to claim 9, Matsuda discloses a tab portion 9 positioned on a second end 4 of the first strip member 1 on a side opposite from a first end portion 11 configuring the first bonding portion of the first strip member 1, as shown in figure 1. The latching portion 14 is disposed not to overlay the tab portion (i.e. tab portion is covered by film 8 and therefore unable to adhere, so not part of the latching portion).
With respect to claim 10, Matsuda discloses a tab portion 9 positioned on a second end 4 of the first strip member 1 on a side opposite from a first end portion 11 
With respect to claim 11, modified Matsuda discloses all aspects of the claimed invention with the exception of the securing member being latched on the member by a 90 degree peeling force of 0.5 N/25 mm or greater. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the securing member being of Matsuda be latched on the member by a 90 degree peeling force of 0.5 N/25 mm or greater, to achieve the predictable result of a securing member that securely holds the absorbent article in disposal condition and does not release prematurely.
With respect to claim 12, modified Matsuda discloses all aspects of the claimed invention with the exception of the securing member being latched on the member by a dynamic shear force of 4 N/(25 mm x 25 mm) or greater. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the securing member being of Matsuda be latched on the member by a dynamic 
With respect to claim 13, modified Matsuda discloses all aspects of the claimed invention with the exception of a long side length in a condition where the first and third strip members are laminated being from 5-50 mm. Matsuda remains silent as to the dimensions of the securing member. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a long side length in a condition where the first and third strip members are laminated in the range from 5-50 mm, to achieve the predictable result of providing a long enough area of connection to make a secure bond between the first and third strip members.
With respect to claim 14, Matsuda discloses a film layer 8 is provided on a second surface of the first substrate layer 1, which makes the second surface of the first substrate layer uneven, as shown in figure 1.
With respect to claim 15, Matsuda discloses an absorbent article comprising a member 22 with the securing member 10 adhered thereto, as shown in figure 3.                                                                                                                                                                                
With respect to claim 16, it is noted that the claim is drawn to a product of manufacture, an absorbent article, and not a method of using or testing the product. Therefore, the limitations of the claim are given patentable weight only for the structural features they impart to the claimed article. Since Matsuda discloses the structural limitations of the claim, Matsuda is considered to anticipate the claim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (6.656.171) in view of Shinobu et al. (JP 10137008).
With respect to claim 5, Matsuda discloses a securing member, as shown in figure 1, comprising a first strip member 1, a second strip member 2, and a third strip member 3, a first bonding portion 11 of the second strip member 2 and the first strip member 1, and a second bonding portion 13 of the second strip member 2 and the third strip member 3. The first and third strip members 1 and 3 are folded, as shown in figure 1, and laminated, as disclosed in column 3, lines 54-58. The first strip member 1 has a first substrate layer 1 and a first adhesive layer 14 provided on a first surface of the first substrate layer, as shown in figure 1. The second strip member 2 has a second substrate layer 2 positioned between the first and third strip members, as shown in figure 1. The third strip member 3 has a third substrate layer 3 and a third adhesive 16 provided on a first surface of the third substrate layer, as shown in figure 1. A portion of the first adhesive layer 14 is detachably adhered to a second surface of the second substrate layer 2, as disclosed in column 4, lines 13-16. 
Matsuda discloses all aspects of the claimed invention with the exception of the first adhesive layer being detachably adhered to a second surface of the third substrate layer. Shinobu discloses a folded securing member for an absorbent article, as shown in figure 4, and teaches providing a penetrating portion 5J in the second substrate layer 2g so that at least a portion of the fastening material of the first substrate layer 2c can contact and detachably adhere to a second surface of the third substrate layer 2i, as shown in figure 7, in order to maintain the securing member in its folded condition, as disclosed in paragraph [0038]. It would therefore have been obvious to one of ordinary .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (6.656.171) in view of Shinobu et al. (JP 10137008), and further in view of Egan, Jr. (4,051,853).
With respect to claim 6, modified Matsuda discloses all aspects of the claimed invention with the exception of the second substrate layer being deformed by applying a tensile load. Egan discloses a substrate layer 48 for fastening an absorbent article, and teaches providing the substrate layer with elasticity and a width that deforms when a tensile load is applied in one direction, as shown in figure 5. Egan teaches that the deformation of the substrate layer absorbs shock and reduces shear forces applied to the article, as described in column 4, lines 47-53. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the second substrate layer of Matsuda deform when a tensile load is applied in one direction, as taught by Egan, to absorb shock and reduce the shear forces applied to the article.

  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (6.656.171) in view of Egan, Jr. (4,051,853), and further in view of Shinobu et al. (JP 10137008).
With respect to claim 7, modified Matsuda discloses all aspects of the claimed invention with the exception of the first adhesive layer being detachably adhered to a second surface of the third substrate layer. Shinobu discloses a folded securing member for an absorbent article, as shown in figure 4, and teaches providing a penetrating portion 5J in the second substrate layer 2g so that at least a portion of the fastening material of the first substrate layer 2c can contact and detachably adhere to a second surface of the third substrate layer 2i, as shown in figure 7, in order to maintain the securing member in its folded condition, as disclosed in paragraph [0038]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the first adhesive layer of Matsuda to be detachably adhered to a second surface of the third substrate layer through a penetrating portion, as taught by Shinobu, to hold the securing member in a folded condition prior to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,371,949 and 5,942,308 disclose absorbent articles having securing members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781